DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I (claims 1-16) in the reply filed on 08/25/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sieg (2,831,041).

Sieg discloses a process of dehydrogenation of a hydrocarbon such butaneclaims 3 and 7 in a fixed bed reactor containing catalyst in a cyclic operation including a dehydrogenation period, a purging period, a regeneration period, and a purging period (the sole figure; col. 1, line 15-24 : col. 3, line 28 to col 6, line 31; note specially to col. 5, lines 27-30; see examples).
As disclosed on column 5, lines 39-41, the cycle of process is controlled a conventional cycle timer drive.
Sieg discloses the time for reaction, regeneration, purging. On column 5, lines 27-29, Sieg discloses the regeneration and on-stream cycles are normally of the same duration. 
 Sieg operates with different durations of on-stream and regeneration such as 12, 15, 10 minutes (see examples). In example 1, Sieg operates a process with a period of 15 minutes reaction, a first period of 2 minutes purging with inert gas, a period of 15 minutes regeneration, and a period of evacuation of one or two minutes (col. 3, line 53 to col. 4, line 10).
As discussed above, Sieg clearly anticipates claims 1, 2, 3, and 4.
Regarding claims 5, 6, and 7, as shown in table 1, there is a relationship between the time-on-stream, the reaction temperature, and feed rate…This relationship is not different from such as mathematical model as recited in the claims.
Regarding claim 8, on column 5, lines 46-55, Sieg clearly discloses a relationship between the reaction temperature and the on-stream time.
Regarding claims 9 and 10. Sieg discloses operating the process under a pressure of from 5 to 20 in mercury and at a temperature of from 1000 to 1100oF. These range of temperature and pressure are overlapped with the claimed ranges as recited in these claims.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sieg et al (2,831,041).
Sieg discloses a process as discussed above.
Sieg does not disclose the weight space velocity as recited in 11. However, in examples, Sieg discloses the rate of the feed by using different unit (volumes of butane, calculated as liquid, per superficial volume of catalyst, per hour) or actually rate being such as 100 pounds of butane per hour to 6.88 cu. ft. of catalyst as in example 1. 
Since Sieg does not disclose the density of the catalyst, the calculation for WHSV is impossible. Further, in other examples, Sieg operates the process as different rate of the feed and suggests using space rate from 0.4 to 1 v./v./hr.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Sieg process by operating the process at  an appropriate WHSV such as the applicants’ claimed ones to arrive at the applicants’ claimed process except the criticality can be shown by applicants.
As discussed above, Sieg discloses as shown in table 1, there is a relationship between the time-on-stream, the reaction temperature, and feed rate…This relationship is not different from such as mathematical model as recited in claim 5.
Regarding claim 12, Sieg does not disclose the linear correlation between a ratio of X (reaction) to Y (regeneration) and days on stream. However, Sieg discloses on column 5, lines 27-62 the regeneration cycles and on-stream cycles are normally of the same and how these two cycles are related together. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Sieg process by recording a correlation of the ratio of on-stream and regeneration cycles to arrive at the applicants’ claimed process since a disclosed by Sieg there is a relationship between these two variables.
Regarding claim 13, as disclosed by Sieg, the on-stream and regeneration cycles are kept fixed percentage of the total cycle time and the increasing or decreasing the on-stream cycle would have effects to the net process heat.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Sieg process by keep the cycles of the on-stream and regeneration normally the same to avoid negative process heat or process heat deficiency (col. 5, lines 55-62).
Regarding claims 14-16, as discussed above, Sieg discloses there are relationships between the cycles and reaction parameters according to collected data (see examples)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modified the Sieg process by selecting appropriate mathematical method such as linear regression, polynomial regression and multivariate multiple regression to record the relationship between variable and cycles to understand how these parameters are related to arrive at the applicants’ claimed process.


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THUAN D DANG/Primary Examiner, Art Unit 1772